FULMER, Judge.
Khrystal Hilton (the Mother) challenges the denial of her Motion to Dismiss, or in the Alternative, Motion to Transfer Venue in this paternity action filed by Paul Acosta. We affirm the order on appeal because the Mother has not shown that the trial court erred in finding subject-matter jurisdiction over the dispute.
The child was born in Florida on July 4, 2005. The Mother and the child moved to Missouri on November 5, 2005. Mr. Acosta filed the paternity action in Florida on April 27, 2006. At the hearing below, the trial court limited the issue under consideration to whether Florida could exercise jurisdiction over the child. Because the trial court did not allow the presentation of evidence on which state, Florida or Missouri, would be more convenient for the evidentiary issues, our affirmance of the order on appeal is without prejudice to the Mother’s ability to raise her inconvenient forum argument in the trial court.
Affirmed.
DAVIS and WALLACE, JJ., Concur.